Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                       Jul 17 2012, 9:14 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

PHILIP R. SKODINSKI                              GREGORY F. ZOELLER
South Bend, Indiana                              Attorney General of Indiana

                                                 NICOLE M. SCHUSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DELLIA CASTILE,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 71A03-1112-CR-583
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable J. Woodward Miller, Judge
                             Cause No. 71D01-1111-FB-198


                                       July 17, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHEPARD, Senior Judge
                             STATEMENT OF THE CASE

       Appellant Dellia Castile stands charged with three counts of neglect of a

dependent resulting in serious bodily injury, class B felonies. Ind. Code § 35-46-1-4(b)

(2007). She contends that the trial court wrongly declined to reduce the bail initially set

to assure her appearance. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Castile and four of her grandchildren lived in South Bend with Castile’s son, Terry

Sturgis, Sr., who had four of his own children and another child for whom he had

custody. The children ranged in age from four to seventeen. Appellee’s App. p. 7.

Sturgis had a habit of abusing this group of nine kids. He was known to beat them with a

table leg, burn them with a clothes iron or a heated screwdriver, and employ a homemade

torch made with a can of roach spray. Id. at 8. While Castile opposed this treatment and

even sometimes paid Sturgis to stop, she never reported this abuse to any authority. Id. at

8-9.

       Law enforcement and emergency medical personnel made a run to Castile’s

residence on November 4, 2011, on a report that ten-year-old T.S. was unresponsive.

The child had multiple contusions and burns, a severely broken arm, and other injuries

both old and new. Id. at 7. T.S. was declared dead at the hospital. Castile later

acknowledged knowing about how Sturgis treated the children. Id. at 9. The State

charged Sturgis with murder and battery in the death of T.S. and other charges related to

a different child.



                                            2
         The State charged Castile with neglect resulting in serious bodily injury, and the

court initially set bond at $150,000 surety or $15,000 cash. Castile subsequently moved

to reduce her bond, urging that $10,000 surety or $1000 cash was sufficient to ensure her

attendance at trial. The court ordered a further “bond screen” and additional inquiry by

the probation department as a way of assessing Castile’s situation, and it conducted a

hearing on Castile’s request. The court noted that Castile was relatively new to the

community, had a prior criminal conviction that had subsequently come to light, was

facing non-suspendable time and likely consecutive sentences, and planned to post bond

using the money she received for the care of the children under Temporary Assistance for

Needy Families. Tr. pp. 23-24. The court denied Castile’s request.

                              DISCUSSION AND DECISION

         Counsel for Castile correctly observes that a criminal defendant has a

constitutional right to bail pending trial.       Ind. Const. art. I, § 17.   When a court

determines the amount of bail, the Indiana Code directs that it consider an amount

necessary to assure the defendant’s presence in court or to assure the physical safety of

another person or the community. Ind. Code § 35-33-8-4(b) (2011).

         Decisions about the amount of bail are assigned to the sound discretion of the trial

court.    Perry v. State, 541 N.E.2d 913 (Ind. 1989).         Appellate courts review such

decisions on the basis of abuse of discretion, by which is meant whether the trial court’s

decision is “clearly against the logic and effect of the facts and circumstances.” Smith v.

State, 754 N.E.2d 502, 504 (Ind. 2001).



                                              3
       Here, Castile contends that the trial court should have afforded lower bond in light

of her medical circumstances, which include an affliction with sleep apnea, a cataract

which needs care, her use of a wheelchair to aid mobility, and her need for a variety of

medications. Appellant’s Br. p. 2.

       The statutes declare that multiple facts and circumstances are relevant to a bond

decision. These include ties to the community, the ability to make bond, the defendant’s

condition, any prior criminal record, and the source of funds to be used in posting bond.

See Ind. Code § 35-33-8-4.

       Castile is thus correct that her medical condition was a legitimate factor reflecting

on what bond should be set. On the other hand, just how serious these conditions are

when analyzed in the context of the ability to flee is a matter on which the trial judge who

actually saw Castile is in a far better position to assess than we are. Moreover, the fact

that Castile faced relatively long and non-suspendable time if convicted, her brief

residence in the community, and her plan to post bond using funds meant for the benefit

of the children were legitimate grounds for not reducing the bond originally set.

                                     CONCLUSION

       It is apparent that the trial judge and the court’s probation department made

appropriate effort to collect information relevant to Castile’s request. On balance, we

think Castile has not demonstrated that the court abused its discretion in deciding to leave

her bond as first set.

       We therefore affirm.

ROBB, C.J., and CRONE, J., concur.

                                             4